DETAILED INTERVIEW SUMMARY

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant called to discuss proposed claim language (copy of proposed claims attached as an Office Action Appendix) to overcome the rejection given in section 5 of the detailed portion of the office action mailed 22 September 2021.  Applicant proposed language that the absorbent layer be selected so that it can absorb the condensate from a glass of a liquid with ice in a hot humid atmosphere.  The examiner indicated that Shropshire teaches that the absorbent be sized to absorb any water on the outside glass of a beverage container (col. 2, lines 35-45) and that it would have been obvious to one of ordinary skill in the art that the maximum amount of condensate would be generated on a hot humid day when the temperature difference between a cooled beverage and the humid air is greatest.  The examiner indicated that the record was fairly developed at this point and that it might be useful for applicant to use the pre-appeal brief conference procedure to give the examiner input from other experienced examiners as to 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P WATKINS III whose telephone number is 571-272-1503.  The examiner works an increased flex time schedule, but can normally be reached Monday through Friday, 11:30 A.M. through 8:00 P.M. Eastern Time.  The examiner returns all calls within one business day unless an extended absence is noted on his voice mail greeting.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner.  Interview agenda and proposed claims for interviews, are not required by the examiner, but may be faxed directly to the examiner at 571-273-1503.  All other papers should be faxed to the number given in the paragraph above. All materials faxed for interview purposes will be made part of the official interview record by the examiner.  Applicant may also schedule an interview by use of the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 


WILLIAM P. WATKINS III
Examiner
Art Unit 1783



/WILLIAM P WATKINS III/Primary Examiner, Art Unit 1783